Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 7/8/22.  
Claims 1-20 are pending with claims 8-20 withdrawn from further consideration as being drawn to a non-elected invention.  Claims 1-7 have been examined on their merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al., US 2019/0342921, (“Loehr”) in view of Kang et al., US 2017/0163325, (“Kang”), Wirth et al., US 2020/0059821, (“Wirth”), and Bai et al., US 2020/0053767, (“Bai”), newly cited.
	Regarding independent claim 1, Loehr teaches the claimed limitations “A method, comprising: 
at a user equipment electronic device (UE), transmitting wireless communications to a wireless network and receiving wireless communications from the wireless network (see Fig. 1, UE 102); 
during operation of the UE, determining using the UE or the wireless network that a threshold for a parameter that corresponds to a change in slot aggregation has been crossed (paragraph no. 0086, “The UE may apply an aggregation factor according to the TBS for message 3.  In certain embodiments, there is a threshold TBS up to which a first aggregation factor is applied, and beyond which a second aggregation factor is applied … all TBSs below a threshold TBS apply a first aggregation factor, and for TBSs greater than or equal to the threshold TBS, the second aggregation factor is applied; see paragraph no. 0087, “a UE may decide whether to perform slot aggregation …”); 
in response to a determination that the threshold corresponds to the change in slot aggregation has been crossed, changing aggregation of slots as aggregated slots of the wireless communications via the wireless network (paragraph no. 0086, “The UE may apply an aggregation factor according to the TBS for message 3.  In certain embodiments, there is a threshold TBS up to which a first aggregation factor is applied, and beyond which a second aggregation factor is applied … all TBSs below a threshold TBS apply a first aggregation factor, and for TBSs greater than or equal to the threshold TBS, the second aggregation factor is applied; the first and second aggregation factors are applied by the UE … the first and second aggregation factor and the threshold TBS may be indicated in broadcast system information”; see also, paragraph no. 0061 which discloses that the network configures the UE, via RRC signaling, with a number of repetitions for the PUSCHs); and 
using the UE and the wireless network, repeating a shared channel in the aggregated slots of the wireless communications” (see paragraph no. 0061 which discloses slot aggregation using multiple PUSCH uplink transmissions by the UE; since the UE transmits the multiple PUSCHs and a network unit 104 (see Fig. 1) receives the PUSCHs, the limitation “using the UE and the wireless network” is met) as recited.
Loehr does not explicitly teach the limitations “using beamforming” and “with a beam sweep of a plurality of beams” even though these limitations appear implicit since Loehr discloses that the wireless communication system is compliant with NR or 5G protocols standardized in 3GPP, see paragraph no. 0041.  Loehr also does not teach the newly amended limitation “wherein the parameter comprises rotation of the UE” as now recited in claim 1.
Kang teaches more explicitly a wireless system which uses beamforming at the UE and the beamforming typically includes a UE Rx beam sweep from a set of different beams, see paragraph nos. 0139, 0157 which disclose beamforming by a UE and Fig. 16 which depicts a beam sweep of a plurality of beams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Loehr by incorporating the teachings of Kang since beamforming and beam sweeping are both well known concepts in wireless cellular communications and such concepts would allow for improved data communications between the UE and the base station, especially in mm wave applications.
Wirth teaches that a speed of a UE may be used to determine whether or not to use the inventive packet redundancy/duplication process disclosed therein, see paragraph no. 0220.  The packet redundancy/duplication is analogous to the claimed “slot aggregation.”  While Wirth teaches using a UE’s speed as a parameter for slot aggregation, it does not teach using “rotation of the UE” as the parameter.
Kang teaches that rotation of a UE as well as its speed and acceleration are known UE mobility parameters and such parameters are used in beamforming, see paragraph nos. 0157-0158.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Loehr and Kang by incorporating the teachings of Wirth and the additional teachings of Kang to decrease the latency of the network for delay critical data in V2X and V2V communications by having the slot aggregation dependent on the rotation of the UE, as suggested by Wirth in paragraph no. 0220 in combination with paragraph no. 0157 of Kang.  The disclosures of Wirth and Kang, taken together, suggest that such a modification is deemed nothing more than an art-recognized alternative embodiment (i.e., replacing speed with rotation) without yielding any unexpected results, especially since Kang teaches that the UE speed and rotation are known mobility parameters for beamforming purposes in wireless cellular systems.
Regarding the newly added limitations of claim 1, none of the cited references teaches the newly added limitations “the wireless network or the UE being configured to use a transmission control information (TCI) indicator that indicates one or more TCI states indicative of the plurality of beams to be used in the beam sweep over the aggregated slots” as now recited.
Bai teaches the newly added limitations, see Fig. 4 and paragraph nos. 0115, 0117, and 0143.  For example, paragraph no. 0143 discloses “the base station 105 may transmit DCI 405 indicating a TCI beam for scheduled, aggregated slots.  For example, the base station 105 may transmit the DCI 405 in slot 410-b (e.g., Slot 1) indicating a TCI beam for the slots 410-e and 410-f (e.g., Slots 4 and 5 respectively), where Slot 4 and Slot 5 carry the same transport block … By a conventional TCI determination rule, UE 115-a would use a different beams for slot 410-e and slot 410-f.” (emphasis added).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Loehr, Kang, and Wirth by incorporating the teachings of Bai to explicitly indicate a beam for scheduled, aggregated slots, via a TCI, as suggested by Bai in paragraph no. 0143, thereby increasing the reliability of the redundant transport blocks received at the UE from the network.
Regarding claim 3, Loehr does not teach but Kang teaches “wherein the plurality of beams comprises receiving beams of the UE” (see e.g., Figs. 13-17, 22-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Loehr, Kang, Wirth, and Bai by incorporating the additional teachings of Kang since beam sweeping is a well known concept in 5G and such a concept would allow for improved data communications between the UE and the base station, especially in mm wave applications.
Regarding claim 4, see paragraph no. 0061 of Loehr for a PUSCH transmission.
Regarding claim 7, Loehr further teaches “sending a request to the wireless network to change aggregation of the aggregated slots (paragraph no. 0067, “UE requests slot aggregation for transmission of PUSCH message 3”); and receiving, from the wireless network, an indication that aggregation of the slots has been changed” (paragraph no. 0075, “In response to receiving a preamble indicating the need for slot aggregation for message 3, a NE may indicate in an RAR UL grant an aggregation factor to be applied for message 3”).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr, Kang, Wirth and Bai as applied to claim 1 above, and further in view of Agiwal et al., US 2021/0127324, (“Agiwal”).
Regarding claim 2, Loehr, Kang, and Wirth do not explicitly teach “wherein the plurality of beams comprises transmission beams of the UE” as recited in claim 1.
Agiwal teaches in Fig. 2 that a UE transmits on multiple transmission beams, beams 1 to 4, see paragraph no. 0057.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Loehr, Kang, Wirth, and Bai by incorporating the teachings of Agiwal to perform beam sweeping of transmission beams by a UE in order to improve the data communications between the UE and the base station, especially in mm wave applications in 5G.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Kang, Wirth, and Bai as applied to claim 1 above, and further in view of Wang et al., US 2020/0107327, (“Wang”).
Regarding claim 5, Loehr, Kang, Wirth, and Bai do not teach but Wang teaches “wherein the beam sweep comprises multiple beams from multiple panels of the UE” (see Fig. 8 and paragraph no. 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Loehr, Kang, Wirth, and Bai by incorporating the teachings of Wang to send/receive different data stream with different TRPs for better performance, as suggested by Wang in paragraph no. 0162.
Regarding claim 6, Loehr, Kang, Wirth, and Bai do not teach but Wang teaches “wherein the beam sweep comprises multiple beams in different directions from a same panel of the UE” (see Fig. 8 and paragraph nos. 0161-0162 which disclose that a “same panel” (panel 1) transmits multiple beams in different directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Loehr, Kang, Wirth, and Bai by incorporating the teachings of Wang to perform beam sweeping of transmission/reception beams by a UE in order to improve the data communications between the UE and the base station, especially in mm wave applications in 5G.  Furthermore, using the same panel would allow using fewer panels to perform beam sweeping, thereby reducing the cost of the UE.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the effective filing of this application have been carefully considered and are deemed persuasive.  Hence, the effective filing date of this application, with regard to the examined claims 1-7, is the filing date of the provisional application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414